Citation Nr: 1034115	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-29 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




REMAND

The Veteran had active military service from June 1966 to April 
1969.  He also had service in the Kentucky National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Louisville, 
Kentucky RO.  

The Board remanded a claim of service connection for a back 
disability in March 2009.  The Board noted that the Veteran had 
submitted records from the Martin Army Community Hospital dated 
October 18, 1996, relating to trauma to his tailbone.  The record 
specifically shows that an x-ray study of the sacro-coccyx area 
was undertaken and no abnormality or fracture was seen.  The need 
for such an evaluation is consistent with the Veteran's claim 
that he had injured his tailbone area the previous day while 
participating in airborne training during authorized training 
with the Army National Guard.  

The Veteran's service record shows that, during the period from 
February 25, 1996, to February 24, 1997, he accumulated 49 points 
for inactive duty training and 35 points on account of active 
duty for training with the Army National Guard.  He has also 
submitted records from a firm with which he was employed at the 
time showing that he was granted military leave on the day he has 
stated that he injured his tailbone-October 17, 1996.  Although 
official records from the service department have not been 
obtained to verify the Veteran's active duty for training on that 
day, or on the day the x-ray was taken (October 18), the 
Veteran's testimony, taken together with his National Guard 
points summary and his civilian employer's leave records lead to 
the conclusion that the Veteran was indeed in a military status 
in October 1996 when he injured the low back area as he said.  

As noted above, the October 18, 1996, x-ray study revealed no 
abnormality.  Nevertheless, further radiological study at Lourdes 
Hospital in Paducah, Kentucky was conducted about a week later, 
on October 25, 1996.  The reports of these later studies indicate 
that degenerative changes of the spine were noted, but there was 
no acute pathology found.  Rather, the changes were considered 
chronic in nature.  

In a January 2008 letter, K. C. Banister, M.D., notes that the 
Veteran had been her patient for more than 4 years.  Dr. Banister 
specifically noted that the Veteran had had complaints of neck, 
middle back, and lumbar pain for several years.  Degenerative 
changes in the entire spine were reported.  Dr. Banister also 
noted the Veteran's history of trauma to the coccyx/low back in 
October 1996, and she opined that the Veteran's chronic pain was 
consistent with the injury he had experienced during military 
service in October 1996.  Persistent pain since the 1996 injury 
was noted.  

What is not clear from Dr. Banister's letter is whether she had 
reviewed the radiology reports prepared in conjunction with 
evaluation of the Veteran's low back area in October 1996, such 
as the x-ray report that shows there was no acute pathology 
found.  Therefore, in order to obtain more definitive opinion 
evidence as to any relationship between the 1996 trauma and 
specifically diagnosed current back disability, a remand is 
required.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The Veteran should be scheduled for an 
examination by a physician with expertise 
sufficient to address the question of the 
etiology of low back disability now 
experienced by the Veteran.  The examiner 
should review the claims file, take a 
detailed history, examine the Veteran, and 
provide an opinion as to the medical 
probabilities that any diagnosed back 
disability is related to the injury that 
occurred during airborne training on or about 
October 17, 1996, while the Veteran served 
with the Army National Guard.  A detailed 
explanation for the opinion should be 
provided, and the opinion should, to the 
extent possible, be reconciled with the 
opinion provided by Dr. Banister in January 
2008.  Any difference of opinion should be 
explained.

2.  The AOJ should ensure that the 
examination report satisfies the questions 
presented by this remand.  Thereafter, the 
AOJ should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, a 
supplemental statement of the case should be 
issued.  The Veteran and his representative 
should be given opportunity to respond before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

